United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 97-2317
                                ___________

Henry J. Langer; Patricia K. Langer,              *
                           *
         Appellants,       * Appeal from the United
States
                           * District Court for the
District
    v.                     * of Minnesota.
                           *
United States of America, *           [UNPUBLISHED]
                           *
         Appellee.         *
                      ___________

                                        Submitted: October 9, 1997
                                                Filed:  October 15,
1997
                                ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                      ___________

PER CURIAM.

    Henry J. and Patricia K. Langer brought this action
against the United States alleging that the Internal
Revenue Service (IRS) subjected them to grossly unfair
treatment by denying their request for abatement of
interest charged on their 1983 and 1984 tax deficiencies.
The District Court1 granted the motion of the United

       1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable John M.
States for




Mason, United States Magistrate Judge for the District of Minnesota.

                                        -2-
judgment on the pleadings and to dismiss.             The Langers
appeal, and we affirm.

    At issue in this appeal is a decision by the IRS
under 26 U.S.C. § 6404(e)(1) (1994), which provides that
the Secretary “may abate the assessment of all or any
part” of the interest assessed on tax deficiencies when
error or delay caused by an IRS officer or employee in
performing a ministerial act causes or contributes to the
deficiency. After de novo review, see Westcott v. City
of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990) (standard
of review), we agree with the District Court that the
decision by the IRS to deny abatement of interest on the
Langers& 1983 and 1984 tax deficiencies is not subject to
judicial review, see Argabright v. United States, 35 F.3d
472, 476 (9th Cir. 1994); Selman v. United States, 941
F.2d 1060, 1062-64 (10th Cir. 1991); Horton Homes, Inc.
v. United States, 936 F.2d 548, 554 (11th Cir. 1991).

    We also reject the Langers& conclusory claim that the
refusal to abate interest violates their due process and
equal protection rights.

    Accordingly, we affirm.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-